516



              OFFICE   OF   THE   ATTORNEY     GENERAL          OF   TEXAS
                                      AUSTIN
~ROVEI?SLLLERS                                        d$p---=J4
ATrO”“rr GSNCRAL
                                                      AL             ~.OUdC%J

  Honorable H. 0. Hoowr                              k--J-
  county      At tornoJ
                                                      -
  Hovard OountJ
  Slg    8prin&     Tour
  mbr    sir:                              oplnl0n        so.   O-7312
                                           Ro: Door b dul7 lppo1nt.d




 grrt,        b8 follovrc
                   ‘I vould like to
         r0ii0mg        8ibtt0r8s




                  ate Bill Number 6, Chapter 205, Acta of the Regular
   session,   49th legislature, la an act amending Article 5142 of
   the Revised   Civil Statutes of Texas, 1925, as amended in 1927
   end 1537.    This act provides for juvenile officers, their selec-
   tion, compensation, expenses and asrlrtantr, prescribea their
   duties,   and provides all things necessary and incident to the
   main purpose ot the Act.
                                                                        517.



flmorable 0, 0 Booror - Pam          2

                Tim above mended   Articl.85142 prOVideO, la part,
l8 r 0u0v08

              %wh offloor aball hr, authority aad it
        shall bo their duty to rskr iliW8tig~tiOa8of all
       o&808 referred to thorna8 ruoh br luoh Hoardi to
       be prowIIt    la Oourt aad to ropronat       t&    iatrrert
       Of th0   $~PuQih    Vhea tb   OWO   18 hOWd, Wid t0 k-
       alrh to the oourt and ruoh B o a r l   dIPJltiformatloa
       a a dl88i8tUiOO 88 8uOh Board Uf roquln, rrrdto
       tak.8ohargo of ray ohlld brforr and aftor the trial
       aad to p8rfOrM 8uOh othor BOW1088 for th0 ahlld l8
       arr ba rwulrmd by th@ Ootwt on mid Baud,              aad rush
       jUVWik     OfiiOOF6   8hall b   VOltOd  With    811  t&  DOVOr
       ld buthorltf of ~olioo offleora or rherlrf 8 UlOidoat
       to their   Off1098," (BpLu818 8UppllOd)
                Artlolo I, Soutloa 23, of   the   Tour   Ooartltatloa pro-
vide8 I
            %tery citirea rhall hav8 tho right to ke8p 8a4
       be&r lW   in t& hvfUi   dOf8aclOOf hioleif OP the
       8tataj but the b3&i8htUlU &all &tO Dowtr; by &II,
       to NE&to the lloar’iagI @r J lth l tlov to pro-
       t8at OriY;    \lE4ah8818&pI::d)'
             In iurthormoo of thll &mml88lvo olau88 lo th8 To-8
COa8titUtiOtl   the bgi8kttWe protid8d ia &t1Ol8 483 of the Re-
tlud     l'caalCod8 of 20-8, 1925, thatt
             %hoeter mhall car?7 oa or about hi8 p8r8oa,
       nddlc, or ia hi8 8addle bag8 any pirtol, dirk,
       dagger,  rluag-rhot, rvord Can8, spear or knuckle8
       made of ray metal or any hard 8ubutaace, bouie
       kalfe, or any other knife manufactured or aold
       for the purposer of offense or defense, shall be
       punished b flae not less than $100.00 nor more
       than $500.80 or by confinement la jail for not
       less than one month nor more than one year. "

                The following Article, Article 484, provides certain
exezpt:ons       to the atzve statute and pr3V:des:
poaorable H, C. Eoo~r   - Pm8      3


              %a8 preoedlrrgarticle 8hall not Apple to l
     p r r r o a la batual nrvloo a8 a rilltluua, aor to
               a08 0 floor la the ltual dlroharga of hi8
     l
     o n7
       tr iop ”r
               & rdu+--
                      J, no r to the ouvyiag o f lC18 on OM ‘8
     OVO pr8mi808 OC PhOO       Of bU8llIO88, WC   t0 pr8Oli8
     trrwlllrg, nor to aa7 deputy 00n8trb10, or rpeolal
      oll8msbf1who rooolte8 a OOmpOa8AtlOa OS fort7 dol-
     PU’8 or EON glr month for hi8 rrliOO8 a8 8lWb of-
     floor, and who 18 appoint06 in aoniormlt~ with tb
     8tatUt@8  luthorlslv 8uOh bppointwat; Dar to th.
     08~18,Pl8h and Oy8tor Oomml88lolur, nor to any do-
     putt,   Vh0U in th e M tM i di8OhUg@ Of hi8 dUtiO8 l8
     8Uah, nor to any gam8 rmdon, or 100~1 doput Gem,
     Fl8h aad OJ8tOr C~l88lOWr       vheo lm tho MtuBl dir-
     charg8 of hi8 dutler la the cousty    of hi8 r@rl&aae,
     nor -11 it bpply to my ~aa8 warden or deputy km,
     P i8hlnd OJ8tOr kUEUi88iOWr    who WtUdly   rOOOlV88
     Iron the bt*to  fear or 00    a88tloa for hi8 8C~FV1008.
     AOt8 1871, p. 25, &Ot8 191 T , p. 194.' (&qha818 8uppllOd)
          &tlole 36 of    our    Code o? Crlmlaal Prooedwe defines
poaos orr10orr,

           %8   r0110v1ag ax% '

     CO8U81881OlWil
                  OiiiCOr8 &ad pFitii88 Of th0 Stat0 rUl@II
     foroo, bad ln7 private jwroa rpsclall~ a olatod to
     lteOutr OrfdMl   PrWO88.”   (lbQdM818 8m mpled)
           From the pretlourly 8et out constltutioual and statutory
provisions ve find that the Texas Coartltution giver to the lagla-
lature the power to regulate   the wearing of LTIIII, The Isglalature
provide8 a penalty for the vearlng of certain 8peolilcal~g dea-
crlbed arms but exempts   certain persons among vhich 1: “any peace
officer  In the actual  discharge of hlr official duty.    In Article
36 of the Code of Crlmiael Procedure, sheriffs and policemen of
an incorporated tovn or city are desi nated peace officers, and
therefore In accordance with Article f 84 they are exempt from
the provisLons of Art:cle 483 while in the actual    discharge of
their official duty.
lIoaor~bl8 H. C. Hoomr      - P8ge 4


           Thetrefor8,rlaoo Artlolo 5142 provider that juvenile
OffiOer8  'till  be tortod with all th8 povrrr and authority OS
PO1100 OffiO8P8  OC 8hOri.ff8laoldeat t0 th.fi OfriO08,m it lOgi-
Orllr SolloW that utoaib     orfio~r8 are oatltled to the 8UlO
lX8mptlOn rhlle la ihe 8&u&l dl8OhargO of their offlol~l dUtle8.
l 8 othor pOW0  OffiOer8.

                It 18 Our oplnloa thAt a junall~   offloor ha8 the legal
right     to   OUT7 l gua while 10 tho dl8O&rg@    of hi8 offlolrl duty.
               Uo hurt that the aborr fully annfor    xour lnqulrr.

                                         TOUP8 Qrrf truly
                                       ATTOREEC OHN6RAL O? TEXM




O’YXrrd